Citation Nr: 0103539	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and two acquaintances of the veteran

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied 
entitlement to the benefits sought on appeal.

In December 1999, the Board requested an opinion from the VA 
General Counsel in accordance with 38 C.F.R. § 20.901(c) 
(2000).  In conformance with 38 C.F.R. § 20.903 (2000), the 
appellant and her attorney were notified at the time the 
opinion was initially sought by means of a December 1999 
letter.  After the reply was received at the Board, in 
November 2000 the attorney was provided a copy and 60 days to 
submit any additional evidence or argument in response.  The 
attorney submitted a written statement to the Board in 
November 2000.  

The claim of entitlement to service connection for the cause 
of the veteran's death, including as secondary to tobacco 
use, is the subject of the Remand immediately following this 
decision.



FINDINGS OF FACT

1.  The veteran died in August 1996.

2.  The appellant submitted a claim for DIC benefits to the 
RO in August 1996. 

3.  At the time of the veteran's death, service connection 
was in effect for a scar of the right thigh, gluteal area, 
with involvement of the peroneal nerve, evaluated as 40 
percent disabling; below the knee amputation, right, 
secondary to a shell fragment wound, evaluated as 40 percent 
disabling; a scar of the left calf, with slight damage to the 
gastrocnemius soleus muscle, evaluated as 20 percent 
disabling; and a shell fragment wound of the lumbar area, 
without functional impairment, evaluated as noncompensable.  
The veteran was in receipt of a combined 70 percent 
disability rating, effective from January 1954, and a 
combined 80 disability rating, effective from December 1954.

4.  The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) was most recently denied by the RO in September 1989.  
The RO notified the veteran of this decision by letter dated 
September 27, 1989, and he did not appeal.  

5.  The disability ratings assigned for the veteran's 
service-connected disabilities were most recently confirmed 
by the RO in an August 1994 rating decision.  The RO notified 
the veteran of this decision by letter dated August 18, 1994, 
and he did not appeal.

6.  The appellant or her attorney has not identified that she 
wished to challenge any earlier RO decision for clear and 
unmistakable error (CUE) as part of her § 1318 DIC "entitled 
to receive" claim.


CONCLUSION OF LAW

There is no legal entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.22, 20.1106 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC under the provisions of 38 U.S.C. § 1318

I.  Factual background

The veteran died on August [redacted], 1996.  The death certificate 
listed the cause of his death as lung cancer with metastasis 
to the brain and spinal cord.  

At the time of the veteran's death, service connection was in 
effect for a scar of the right thigh, gluteal area, with 
involvement of the peroneal nerve, evaluated as 40 percent 
disabling; below the knee amputation, right, secondary to a 
shell fragment wound, evaluated as 40 percent disabling; a 
scar of the left calf, with slight damage to the 
gastrocnemius soleus muscle, evaluated as 20 percent 
disabling; and a shell fragment wound of the lumbar area, 
without functional impairment, evaluated as noncompensable.  
These disability ratings were most recently confirmed by the 
RO in an August 1994 rating decision.  The RO notified the 
veteran of this decision by letter dated August 18, 1994, and 
he did not appeal.

The veteran was in receipt of a combined 70 percent 
disability rating, effective from January 1954, and a 
combined 80 disability rating, effective from December 1954, 
with several periods of temporary total ratings (most 
recently from September 23, to October 31, 1982).  
Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) was most recently denied 
by the RO in September 1989.  The RO notified the veteran of 
this decision by letter dated September 27, 1989, and he did 
not appeal.  

In a letter dated August 16, 1996, the RO sent the appellant 
an application for DIC benefits and asked that she complete 
and return the form.  The letter indicated that the benefits 
to which the appellant may be entitled were explained in the 
application.  

On August 26, 1996, the appellant submitted a formal claim 
seeking entitlement to DIC benefits to the RO.  She stated 
that the veteran should have been evaluated as 100 percent 
disabled "back in the early 1980's [sic] - Due to his 
nervous condition from service in the Korean War and losing a 
leg and having back problems.  He was unemployable since 
1983, due to all his service-connected conditions."  

The appellant and two acquaintances of the veteran testified 
at a personal hearing at the RO in January 1997.  The 
appellant argued that the veteran had been totally disabled 
for more than 10 years prior to his death in August 1996, 
i.e., since at least 1980.  He was awarded Social Security 
Administration (SSA) disability benefits in 1982.  

In support of her claim, the appellant provided a January 
1997 written statement from Jim E. Lytle, M.D. indicating 
that the veteran was totally and permanently disabled as a 
result of his injuries.

In December 1999, the Board requested an opinion from the VA 
General Counsel on the following question:  In adjudicating a 
claim for DIC benefits under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22(a), is the Board precluded, under 38 U.S.C.A. 
§ 20.1106, from considering whether rating decision made 
during the veteran's lifetime contained clear and 
unmistakable error (CUE), or must the issues involved in a 
survivor's claim for death benefits be decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime?

In November 2000, the Assistant VA General Counsel responded, 
in pertinent part, that:

In Marso v. West, 13 Vet. App. 260 (1999), the 
CAVC directly addressed the issue raised in 
your opinion request.  In that opinion, the 
CAVC stated that "the clear message of section 
20.1106 is that final rating decisions during 
the veteran's lifetime are controlling when 
determining if, under section 1318(b), at the 
time of a veteran's death, he or she had been 
entitled to compensation for a total 
disability rating for 10 continuous years 
immediately preceding the veteran's death."  
13 Vet. App. at 266.  The CAVC concluded that 
"section 20.1106 is a reasonable 
interpretation of 38 U.S.C. § 1318(b), and 
must be upheld by this Court."  Id.  
Accordingly, the CAVC held that "where a prior 
final VA determination had denied the veteran 
a total disability rating, so that the veteran 
had not been rated totally disabled for 10 
continuous years prior to his or her death, a 
survivor under section 1318(b) must 
demonstrate [clear and unmistakable error] in 
the prior VA determination in order to 
establish eligibility under section 
1318(b)(1)."  Id.  The CAVC's recent decision 
in Timberlake v. Gober, No. 96-1637 (Sept. 15, 
2000), 2000 WL 1299524 at *14, states a 
similar conclusion based on Marso.

The CAVC's decisions in Marso and Timberlake 
establish that, under section 20.1106, if 
decisions rendered during the veteran's 
lifetime demonstrate that he or she did not 
have a total disability rating for a 
continuous period of ten years immediately 
preceding death, a survivor must show clear 
and unmistakable error in the pertinent 
decision or decisions during the veteran's 
lifetime in order to establish entitlement to 
DIC under section 1318.  Because these 
precedents resolve the issue raised in your 
opinion request, it appears that a formal 
opinion from the General Counsel is 
unnecessary.  We are returning the veteran's 
claims file to you, along with copies of the 
CAVC's decisions in Marso and Timberlake. 

In November 2000 the appellant's attorney was provided a copy 
of the reply from the General Counsel and 60 days to submit 
any additional evidence or argument in response.  The 
attorney submitted a written statement to the Board in 
November 2000.  He stated that since two regulations could be 
applied to the appellant's claim, 38 C.F.R. § 19.196 should 
be applied in accordance with Karnas v. Derwinski, 1 Vet. 
App. 605 (1991).


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000, VA's duty to assist has been fulfilled.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  The appellant submitted a 
substantially complete application for DIC benefits to the RO 
in August 1996.  She has been notified of the information 
necessary to substantiate her claim, including by the 
explanation of benefits provided to her by the RO along with 
her application in August 1996, by the issuance of the 
statement of the case and supplemental statements of the 
case, and by copies of the Board's request for an opinion 
from the VA General Counsel and the reply thereto, which 
included copies of relevant case law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103).  Her attorney was afforded an opportunity to 
submit additional evidence or argument concerning the General 
Counsel's response, and did so in November 2000.  There is no 
indication of additional potentially relevant and available 
records that the RO has not requested.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b) and (c)).  The Board is satisfied that all 
relevant facts have been properly developed and that VA has 
met its duty to assist the appellant pertaining to her claim.

The surviving spouse of a qualifying veteran is entitled to 
DIC benefits if the veteran died of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  Under 
38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling for a period of 10 years or more immediately 
preceding death, or, (2) if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty, or (3) the veteran was a former 
prisoner of war who dies after September 30, 1999, and the 
disability was rated totally disabling for a period of not 
later than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b) (West Supp. 2000); see also 38 C.F.R. § 3.22(a)(2) 
(1999) (Benefits authorized by section 1318 . . . shall be 
paid to a deceased veteran's surviving spouse . . . in the 
same manner as if the veteran's death is service connected 
when . . . [t]he veteran was in receipt of or for any reason 
(including . . . correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service connected 
disablement that . . . was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death . . . 
.) (emphasis added)); 38 C.F.R. § 20.1106 (2000) ("Except 
with respect to benefits under the provisions of 38 U.S.C. [§ 
] 1318 and certain cases involving individuals whose [VA] 
benefits have been forfeited for treason or for subversive 
activities . . ., issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.")

The Court has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100 percent disability rating for the 
statutory period of time but for CUE in a final RO or Board 
decision.  Cole v. West, 13 Vet. App. 268 (1999); Marso v. 
West, 13 Vet. App. 260, 267 (1999).  In addition, the Court 
has indicated that, in limited circumstances, § 1318 DIC 
compensation benefits may be obtained by showing that a 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period.  Id; see 
also Wingo v. West, 11 Vet. App. 307 (1999); Carpenter v. 
Gober, 11 Vet. App. 140, 147 (1998); Green v. Brown, 10 Vet. 
App. 111, 115 (1997).  

The Secretary of the VA (Secretary) recently indicated that 
the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement.  
38 C.F.R. § 3.22 (2000); 65 Fed Reg. 3388 (Jan. 21, 2000).  
The regulation currently reads, in part, as follows:

§ 3.22 -- DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if:

(1)  The veteran's death was not the 
result of his or her own willful 
misconduct, and 

(2)  At the time of death, the 
veteran was receiving, or was 
entitled to receive, compensation 
for service-connected disability 
that was: 

(i)  Rated by VA as totally 
disabling for a continuous period of 
at least 10 years immediately 
preceding death; or 

(ii)  Rated by VA as totally 
disabling continuously since the 
veteran's release from active duty 
and for at least 5 years immediately 
preceding death.

(b)  For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1)  VA was paying the compensation 
to the veteran's dependents; 

(2)  VA was withholding the 
compensation under authority of 38 
U.S.C. 5314 to offset an 
indebtedness of the veteran;

(3)  The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date;

(4)  The veteran had not waived 
retired or retirement pay in order 
to receive compensation;

(5)  VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2);

(6)  VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7)  VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

(c)  For purposes of this section, 
"rated by VA as totally disabling" 
includes total disability ratings based 
on unemployability (§ 4.16 of this 
chapter).

38 C.F.R. § 3.22 (2000).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, although 38 C.F.R. § 3.22 was revised after the 
appellant's claim was filed, the law itself has not changed.  
As the Secretary's interpretive rule makes clear, the law was 
always that hypothetical claims were not permitted to 
establish entitlement DIC.


A.  Actual receipt theory

The evidence reveals that the appellant is not entitled to 
§ 1318 benefits on the basis of the veteran's actual receipt 
of compensation for disability rated 100 percent for 10 years 
prior to his death.  This is so because the veteran was not 
receiving total disability benefits for a continuous period 
of 10 years immediately preceding his death nor had he been 
receiving total disability benefits continuously since his 
release from active duty and for at least 5 years.  He was 
not a former prisoner of war who died after September 30, 
1999, with a disability rated totally disabling for a period 
of not later than one year immediately preceding his death.  
At the time of his death in August 1996, he was in receipt of 
a combined 80 percent disability rating and was not entitled 
to a TDIU.  According to the Secretary's interpretation of 
38 C.F.R. § 3.22 and 38 U.S.C.A. § 1318, the appellant is 
precluded from recovering the benefits she seeks.  The Board 
also finds that the veteran was not "entitled to receive" 
total disability benefits for either of the requisite time 
periods as that term is defined under 38 C.F.R. § 3.22(b) 
(2000). 


B.  CUE-based theory

As noted above, DIC benefits under § 1318 may also be 
obtained if the veteran would have been in receipt of a 100 
percent disability rating for the statutory period of time 
but for CUE in a final RO or Board decision.  See 38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).  The Court has outlined exactly how much specificity 
is required in order to raise a § 1318 CUE theory.  See Cole 
v. West, 13 Vet. App. 268 (1999).  In Cole, the Court held 
that for CUE in these cases "a section 1318 DIC claimant 
must provide at least the following: The date or approximate 
date of the decision sought to be attacked collaterally, or 
otherwise provide sufficient detail so as to identify clearly 
the subject prior decision, and must indicate how, based on 
the evidence of record and the law at the time of the 
decision being attacked, the veteran would have been entitled 
to have prevailed so as to have been receiving a total 
disability rating for ten years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 276-77.  See also 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993). 

Here, the appellant did not at any point even identify to the 
Board or the RO that she wished to challenge any earlier RO 
decision for CUE as part of her § 1318 DIC "entitled to 
receive" claim.  Accordingly, the Board finds that no CUE 
theory was ever raised or properly presented by the 
appellant. 


C.  "Entitled to Receive" theory

As an initial matter, the Secretary interprets the applicable 
law to preclude recovery based upon a hypothetical 
entitlement claim.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22 (2000); 65 Fed. Reg. 3388 et seq. 
(Jan. 21, 2000).  The Board is bound by VA law and 
regulations.  See 38 U.S.C.A. § 7104(c) (West 1991).  

However, it appears that the Court continues to interpret 
38 U.S.C.A. § 1318 as including claims for hypothetical 
entitlement.  See Timberlake v. Gober, 14 Vet. App. 122 
(Sept. 15, 2000) (decided after the publication of 65 Fed. 
Reg. 3388 et seq. (Jan. 21, 2000)).  The Court has described 
the hypothetical entitlement theory as occurring "if, on 
consideration of the 'evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable', the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death."  Cole, 13 
Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79. 

However, the Court has narrowed the hypothetical entitlement 
theory to "the specific and limited exceptions under 
Carpenter or Wingo."  Marso, 13 Vet. App. at 267.  Under 
this narrow construction, the Board finds that hypothetical 
entitlement is not warranted as neither of these exceptions 
apply in this case.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that where a veteran had never filed a claim for VA benefits, 
the veteran's surviving spouse could still file a claim for 
DIC benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100 percent 
disability rating for 10 continuous years prior to the 
veteran's death.  Thus, the Wingo exception applies where no 
final VA decision regarding the veteran's level of disability 
had been made which would affect a survivor's claim under 
section 1318(b)(1).  Such is not the case here.  As noted 
above, there were final VA rating decisions regarding the 
veteran's level of disability during the last 10 years of his 
life, i.e., September 1989 and August 1994.  See also Marso, 
13 Vet. App. at 267.

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in August 1996, the Carpenter exception is inapplicable 
in this case.  See also Marso, 13 Vet. App. at 267.  
Accordingly, the appellant's attorney's argument that 
38 C.F.R. § 19.196 should be applied in this case is without 
merit.

Thus, as the circumstances of this case do not fit into the 
specific and limited exceptions under Carpenter or Wingo, the 
hypothetical entitlement theory is inapplicable.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC under § 1318 is precluded as a matter of law.  Because 
the law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


REMAND

Entitlement to service connection for the cause of the 
veteran's death, 
including as secondary to tobacco use

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2000).

As noted above, the veteran died in August 1996 of lung 
cancer with metastasis to the brain and spinal cord.  The RO 
denied the claim for service connection for the cause of the 
veteran's death in September 1996 and July 1997 stating, in 
essence, that the evidence showed no relationship between the 
cause of the veteran's death and either a disease or injury 
incurred in his military service for which service connection 
had not been established or the service-connected 
disabilities then already in effect.  

In 1998, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998); 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, new section 
1103 applies only to claims filed after June 9, 1998, and 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998, such as the claim filed in August 1996 
by the appellant for service connection for the cause of 
death of the veteran in this case.

There are potentially relevant medical records that the RO 
should attempt to obtain concerning the appellant's claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  For example, the appellant 
testified that the veteran was treated for pulmonary 
disorders, including lung cancer, at the VA Medical Centers 
(VAMCs) in Iowa City, Iowa, and North Little Rock, Arkansas.  
She further stated that Dr. Jim Beck told her that the 
veteran's lung cancer was caused by cigarette smoking.  The 
veteran also apparently received Social Security 
Administration (SSA) disability benefits during his lifetime.  
Therefore, the RO should make arrangements to obtain these 
records on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered). 

A medical opinion should also be obtained on remand in order 
to determine the date of onset of any nicotine dependence.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the appellant for the approximate 
dates of all VA treatment and the names of 
all VA hospitals or outpatient clinics at 
which the veteran received treatment for 
any nicotine dependence or a pulmonary 
disorder, including lung cancer.  Obtain 
and associate with the file all VA 
treatment records of the veteran of which 
the appellant provides notice, including 
from the VAMCs in Iowa City, Iowa, and 
North Little Rock, Arkansas.  All records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

2.  Request that the appellant provide 
the names, addresses, and approximate 
dates of treatment for all private 
medical providers who diagnosed or 
treated the veteran for any nicotine 
dependence or a pulmonary disorder, 
including lung cancer.  The Board is 
particularly interested in treatment 
received from Dr. Beck.  Ask the 
appellant to provide an appropriate 
release for each care provider.  Request 
from each provider so identified copies 
of all treatment records for the veteran 
that are adequately identified.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the appellant so she may obtain and 
submit the records herself.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The request should include all 
the records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If any of these records are duplicates of 
those already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

4.  Make arrangements to have an 
appropriate VA doctor review the veteran's 
claims file.  The doctor is asked to 
indicate that he or she has reviewed the 
claims folder.
The examiner should provide information 
in the report concerning the following 
matters:

a.  The veteran was on active duty from 
November 1952 to December 1953.  His wife 
has reported that he smoked lightly (half 
a package of cigarettes a day) prior to 
his active service, and that he smoked 
heavily after he was wounded during 
active service.  A May 1954 VA report of 
examination reveals that he smoked one 
package of cigarettes a day at that time.  
The appellant testified that the veteran 
eventually smoked more than two packages 
of cigarettes a day after his separation 
from service.  He reportedly attempted to 
quit, but was not successful.  What is 
the likelihood that nicotine-dependence, 
as the criteria for diagnosing that 
disorder is set forth in the Diagnostic 
and Statistical Manual for Mental 
Disorders (4th ed. rev., 1994) (DSM-IV), 
was acquired by the veteran during 
military service?  Is nicotine dependence 
a disease?

b.  What is the likelihood that the 
veteran continued using tobacco after 
service as a result of acquiring nicotine 
dependence in service?  

c.  If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

d.  The cause of the veteran's death was 
lung cancer with metastasis to the brain 
and spinal cord.  The doctor is asked to 
determine the date of onset and describe 
the etiology of all pulmonary disorder(s) 
the veteran had.  Is it at least as 
likely as not that any nicotine 
dependence acquired in military service 
(that led to the post-service usage of 
tobacco) caused the veteran's lung 
cancer?

e.  If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately two years of smoking in 
service contribute to the cause of death 
(lung cancer) as opposed to the pre-
service and many post-service years of 
smoking?

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
examiner(s) is (are) only able to theorize 
or speculate on a given matter, the 
examiner(s) should so state.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998). Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

6.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO must 
consider the guidance set forth in the 
opinions of the General Counsel in 
VAOPGCPREC 19-97 and VAOPGCPREC 2-93 for 
adjudicating service connection for a 
death or disability based on nicotine 
dependence and on tobacco use while in 
military service in accordance with the 
criteria of 38 C.F.R. § 3.312 for 
establishing service connection for the 
cause of a veteran's death and in 
accordance with a review of the evidence 
in its entirety.

7.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


